 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3031 Page 1 of 13



 1
 2
 3
 4
 5
 6                      UNITED STATES DISTRICT COURT
 7                     SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JENNIFER J. HASSO aka JENNIFER J.             Case No.: 19-CV-368 TWR (DEB)
     HASSO-NAJM, individually and as
10
     Trustee of the NAJM FAMILY TRUST              ORDER GRANTING IN PART AND
11   U/D/T 05/19/97,                               DENYING IN PART DEFENDANT
                                  Plaintiff,       METRO SAN DIEGO COMMUNITY
12
                                                   DEVELOPMENT CORPORATION’S
13   v.                                            SPECIAL MOTION TO STRIKE
                                                   (ANTI-SLAPP) AND MOTION FOR
14   CITY OF SAN DIEGO, a California
                                                   JUDGMENT ON THE PLEADINGS
     municipal corporation; MAYOR KEVIN
15                                                 RE: SECOND AMENDED
     L. FAULCONER, an individual; JEN
                                                   COMPLAINT FOR DECLARATORY
16   LEBRON, an individual; TODD
                                                   JUDGMENT, COMPENSATORY
     GLORIA, an individual; YOVANNA
17                                                 AND PUNITIVE DAMAGES
     LEWIS, an individual; MARY
18   CARLSON, an individual; KTU&A, a
                                                   (ECF No. 104)
     California corporation; KURT W.
19
     CARLSON, an individual; METRO SAN
20   DIEGO COMMUNITY
     DEVELOPMENT CORPORATION, a
21
     California corporation; WILLIAM D.
22   NORDQUIST, an individual and as
     TRUSTEE OF THE WILLIAM D.
23
     NORDQUIST FAMILY TRUST dated
24   May 14, 1993; EILEEN J. NORDQUIST,
     an individual and as TRUSTEE OF THE
25
     WILLIAM D. NORDQUIST FAMILY
26   TRUST dated May 14, 1993; and DOES 1
     through 100, inclusive,
27
                               Defendants.
28

                                               1
                                                                       19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3032 Page 2 of 13



 1          Presently before the Court is the Special Motion to Strike (Anti-SLAPP) and Motion
 2   for Judgment on the Pleadings Re: Second Amended Complaint for Declaratory Judgment,
 3   Compensatory and Punitive Damages (“Motion,” ECF No. 104), filed by Defendant Metro
 4   San Diego Community Development Corporation (“Metro). Having carefully considered
 5   the Parties’ arguments and the law, the Court GRANTS the Motion to the extent it seeks
 6   judgment on the pleadings and DENIES the Motion to the extent it seeks relief pursuant
 7   to the California’s anti-SLAPP statute.
 8                                             BACKGROUND1
 9          Plaintiff initiated this lawsuit on February 22, 2019, filing a Complaint against the
10   City of San Diego (“City”), Metro, and eight other Defendants for thirteen causes of action
11   stemming from a property dispute concerning Olive Street Park and neighboring real
12   property owned by Plaintiff, i.e., the Emmet G. O’Neill Historic Property No. 311, located
13   at 2765 Second Avenue, San Diego, California 92103. (See ECF No. 1.) On December 18,
14   2020, Plaintiff filed the operative Second Amended Complaint. (See ECF No. 89.)
15          In her Second Amended Complaint, Plaintiff alleges that, in 1909, property owners
16   whose homes and stables faced two parcels of land that make up Olive Street and Maple
17   Canyon in San Diego’s Bankers Hill neighborhood deeded a portion of the land to the City
18   to maintain as a neighborhood public park known as Olive Street Park. (Id. ¶ 6.)
19   “However, as is confirmed in Court records, the City did not obtain title to the land because
20   the [1909] Indenture Deed neither gifted the land to the City nor constituted a purchase of
21   the land by the City.” (Id.) “[F]rom 1909 onwards and continuously for the last 111 years,
22   the original property owners and their successors openly and notoriously possessed and
23   used the land for their exclusive purposes.” (Id. ¶ 7 (emphasis omitted).) “For most of the
24   last 100 years, . . . the City has issued numerous building, structural and occupancy permits,
25   approving the construction of property that would otherwise be encroaching on to public
26
27
     1
28    As discussed below, for the purposes of the Motion, the Court accepts all factual allegations as true. See
     Gregg v. Hawaii, Dep’t of Pub. Safety, 870 F.3d 883, 887 (9th Cir. 2017).

                                                         2
                                                                                          19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3033 Page 3 of 13



 1   land.” (Id. ¶ 8.) In 1991, the City designated a residence on this property—which was
 2   later acquired by Plaintiff in 1998—as a historical landmark, “requiring Plaintiff to
 3   maintain it in the exact same footprint as it was originally built.” (Id. ¶¶ 8, 81.)
 4         “Notwithstanding this history, the City has recently and suddenly claimed ownership
 5   to Olive Street Park as a public park and engaged in a scheme to deprive Plaintiff from her
 6   private use and enjoyment of her Historic Subject Property.” (Id. ¶ 10.) “[T]o clean their
 7   muddied hands, the City and the Individual City Defendants have railroaded the
 8   construction of an AIDS memorial Regional Park despite the fact that they do not own the
 9   land and without regard to the vehement opposition from Plaintiff, citizens of the
10   neighborhood, the Banker’s Hill Community Group, members of the LGBTQ+
11   community, and members of the historical preservation community.” (Id. ¶ 11.)
12         The Second Amended Complaint contains the following allegations specific to
13   Defendant Metro. Metro “is a California non-profit corporation” that “engaged in or
14   directed the acts complained from against [Plaintiff] and the Historic Subject Property
15   under color of City policy, custom, or pattern.” (Id. ¶ 23.) In August 2016, “Leo Wilson
16   at Defendant Metro responded to [a concern from an heir of a former property owner]
17   stating that ‘the [AIDS] monument being contemplated will be small, and likely built upon
18   the section of land that the city purchased.’” (Id. ¶ 116.) “This representation on Defendant
19   Metro’s behalf was false and known to be false and only one of the many false
20   representations made by Metro relating to the new park.”             (Id.)   Metro “has also
21   misrepresented public support for the project in its attempts to approve the project.” (Id.)
22   “At the time, the plans were not for a ‘small’ monument, but rather, for the AIDS memorial
23   to encompass more than 70% of the 0.6 acre parcel . . . .” (Id.) “In a follow-up
24   communication with Defendant Gloria [a City Councilmember], Defendant Metro
25   demonstrated the Defendants’ collective contempt for the 1909 Grantors, [the heir of a
26   former property owner], Plaintiff, the neighborhood, and the community, by stating,
27   ‘[W]hy your office continues to pander to a certain group of people puzzles me.’” (Id.
28   ¶ 117.)

                                                    3
                                                                                  19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3034 Page 4 of 13



 1         The Second Amended Complaint alleges two causes of action pursuant to 42 U.S.C.
 2   § 1983 and 16 causes of action pursuant to California law, including claims for adverse
 3   possession, inverse condemnation, and quiet title. (See generally SAC.) The sole cause of
 4   action brought against Metro is entitled “negligence/strict liability,” but the allegations
 5   only reference negligence. (See id. ¶¶ 210–31.) The negligence cause of action is brought
 6   against all Defendants and the allegations do not distinguish between the Defendants. (See
 7   id.) Among other allegations, the negligence cause of action alleges that Defendants did
 8   the following: “failed to take action to protect Plaintiff’s Historic Subject Property from
 9   erosion, such as failing to properly design and maintain drainage systems”; “failed to
10   protect against surrounding properties or others dumping into Maple Canyon and allowed
11   Maple Canyon to become a shelter for the homeless”; “have permitted Olive Street . . . to
12   remain a blight on the neighborhood, allowing weeds to grow several feet high and failing
13   to take any steps to maintain the land”; “negligently failed to disclose to Plaintiff issues
14   relating to the Historic Subject Property’s flooding, water damage and encroachment”;
15   “negligently surveyed and improperly identified the Parcel of land deeded to the City in
16   the 1909 Indenture Deed”; “negligently issued the 1924 construction and occupancy
17   permits without verifying and identifying the boundaries of the parcel”; “negligently failed
18   to identify and give notice of the now claimed encroachment”; “negligently and improperly
19   closed of[f] Maple Street eliminat[ing] Plaintiff’s access to her property”; “negligently and
20   improperly misstated and misrepresented the scope, nature and impact of the Memorial
21   Park Plan”; “negligently and improperly reported and misstated the public approval and
22   the disapproval for the Regional Memorial Park”; “negligently designed the Regional
23   Memorial Park”; “negligently and improperly conducted private meetings and took action
24   in private that is subject to public review and scrutiny”; “negligently and improperly used
25   their positions of authority to harm, scare, intimidate and silence Plaintiff”; and
26   “negligently entered and trespassed onto Plaintiff’s land without prior authorization, notice
27   and/or consent from Plaintiff.” (Id. ¶¶ 210–21, 224, 227.) The negligence cause of action
28   then alleges that “Defendants . . . owed Plaintiff a duty of care of that of a reasonably

                                                   4
                                                                               19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3035 Page 5 of 13



 1   prudent person, entity, professional or employer,” and Defendants “breached their duties
 2   of care,” which “directly and proximately caused . . . Plaintiff damages.” (Id. ¶¶ 228–30.)
 3         On February 16, 2021, Metro filed the Motion seeking to strike the allegations in the
 4   Second Amended Complaint against Metro and for attorney’s fees pursuant to California’s
 5   Anti-SLAPP statute, Cal. Civ. Proc. Code § 425.16, and alternatively seeking judgment on
 6   the pleadings pursuant to Federal Rule of Civil Procedure 12(c). (ECF No. 104.) On
 7   July 14, 2021, Plaintiff filed an opposition to the Motion. (ECF No. 124.) On August 4,
 8   2021, Metro filed a reply. (ECF No. 127.) On August 19, 2021, the Court conducted oral
 9   argument on the Motion. (ECF No. 131.)
10                                     ANTI-SLAPP MOTION
11   I.    Legal Standard
12         California law permits a defendant to move to strike a complaint arising from an act
13   “in furtherance of the person’s right of petition or free speech under the United States or
14   California Constitution in connection with a public issue.” Vess v. Ciba-Geigy Corp. USA,
15   317 F.3d 1097, 1109 (9th Cir. 2003) (quoting Cal. Civ. Proc. Code § 425.16(b)(1)). This
16   motion is known as an “anti-SLAPP motion.” “SLAPP” is an acronym for “strategic
17   lawsuit against public participation.” See Hilton v. Hallmark Cards, 599 F.3d 894, 899 n.1
18   (9th Cir. 2010). “Anti-SLAPP statutes are designed to allow the early dismissal of
19   meritless lawsuits aimed at chilling expression through costly, time-consuming litigation.”
20   Gardner v. Martino, 563 F.3d 981, 986 (9th Cir. 2009) (quotation omitted). California’s
21   anti-SLAPP statute provides that “[a] cause of action against a person arising from any act
22   of that person in furtherance of the person’s right of petition or free speech under the United
23   States Constitution or the California Constitution in connection with a public issue shall be
24   subject to a special motion to strike, unless the court determines that the plaintiff has
25   established that there is a probability that the plaintiff will prevail on the claim.” Cal. Civ.
26   Proc. Code § 425.16(b)(1). A defendant in federal court may bring an anti-SLAPP motion
27   seeking to strike California state law claims. DC Comics v. Pac. Pictures Corp., 706 F.3d
28   1009, 1013 n.5 (9th Cir. 2013).

                                                    5
                                                                                  19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3036 Page 6 of 13



 1          “The analysis of an anti-SLAPP motion proceeds in two steps.” Barry v. State Bar
 2   of Cal., 2 Cal. 5th 318, 321 (2017) (quotation omitted). At step one, “the court decides
 3   whether the defendant has made a threshold showing that the challenged cause of action is
 4   one arising from protected activity.” Id. (quotation omitted). Only if the Court determines
 5   that relief is sought based on protected activity does it reach the second step. See Baral v.
 6   Schnitt, 1 Cal. 5th 376, 396 (2016). At step two, “the burden shifts to the plaintiff to
 7   demonstrate that each challenged claim based on protected activity is legally sufficient and
 8   factually substantiated.” Id. The Court “will review anti-SLAPP motions to strike under
 9   different standards depending on the motion’s basis.” Planned Parenthood Fed’n of Am.,
10   Inc. v. Ctr. for Med. Progress, 890 F.3d 828, 833 (9th Cir. 2018). When, as here, “an anti-
11   SLAPP motion to strike challenges only the legal sufficiency of a claim, a district court
12   should apply the Federal Rule of Civil Procedure 12(b)(6) standard and consider whether
13   a claim is properly stated.” 2 Id. at 834. If the claim is not adequately stated in the operative
14   complaint, the district court may defer consideration of the anti-SLAPP motion pending
15   the filing of an amended complaint. See Verizon Del., Inc. v. Covad Commc’ns Co., 377
16   F.3d 1081, 1091–92 (9th Cir. 2004).
17          If the plaintiff ultimately fails to meet its burden at the second step, the claim based
18   on protected activity is stricken and “[a]llegations of protected activity supporting the
19   stricken claim are eliminated from the complaint, unless they also support a distinct claim
20   on which the plaintiff has shown a probability of prevailing.” Baral, 1 Cal. 5th at 396. A
21   defendant who prevails on an anti-SLAPP motion can recover attorneys’ fees and costs.
22   See Cal. Civ. Proc. Code § 425.16(c)(1).
23   ///
24   ///
25
26
     2
       A court employs the Federal Rule of Civil Procedure 56 standard when an anti-SLAPP motion challenges
27   the factual sufficiency of a claim. See Planned Parenthood, 890 F.3d at 834. Here, it is undisputed that
28   Metro’s anti-SLAPP motion challenges only the legal sufficiency of Plaintiff’s claim and that the Rule
     12(b)(6) standard applies. (See ECF No. 104 at 11.)

                                                        6
                                                                                        19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3037 Page 7 of 13



 1   II.   Analysis
 2         Metro contends that this “lawsuit seeks to impose liability against Metro . . . based
 3   upon protected conduct,” “Plaintiff cannot show a probability of prevailing on the merits
 4   of the claim,” and “[t]herefore, the Court should strike the state law[] claims as [to] Metro”
 5   and award Metro attorney’s fees. (ECF No. 104-1 at 2.) Plaintiff contends that the Motion
 6   should be denied because “Metro fails to identify and analyze the operative Complaint”;
 7   the anti-SLAAP motion is untimely; “Metro fails to establish that the negligence claim
 8   arises from Metro’s protected activity”; and “Plaintiff can prevail on the merits of her
 9   negligence claim against Metro.” (ECF No. 124 at 8, 9–11, 12, 14.)
10         Plaintiff’s first contention—that “Metro fails to identify and analyze the operative
11   Complaint”—is not persuasive. In its brief, Metro recounts Plaintiff’s shifting allegations
12   with respect to Leo Wilson and Metro in the original Complaint and First Amended
13   Complaint and Metro purports to incorporate the anti-SLAPP motion and motion for
14   judgment on the pleadings filed by Leo Wilson when he was named as a Defendant in the
15   original Complaint. (See ECF No. 104 at 5–8, 12–13; see also ECF No. 1 ¶¶ 20, 93; ECF
16   No. 61 ¶ 100–01.) Metro’s Motion, however, specifically refers to the allegations in
17   Second Amended Complaint and clearly is directed towards the Second Amended
18   Complaint. (ECF No. 104 at 1, 6–8.)
19         As for the timeliness of the anti-SLAPP motion, California’s anti-SLAPP statute
20   contains a sixty-day deadline that has been applied in federal court when the motion attacks
21   the legal sufficiency (rather than the factual sufficiency) of a claim. See Cal. Civ. Proc.
22   Code § 425.16(f); see also Kendricks v. Collect Access, LLC, No. 19CV1134-ODW, 2021
23   WL 256802, at *5 n.4 (C.D. Cal. Jan. 26, 2021) (stating that, although “the Ninth Circuit
24   has held the sixty-day deadline of section 425.16(f) inapplicable in federal court when an
25   anti-SLAPP motion is brought as a motion for summary judgment,” “courts in this district
26   have expressly declined to extend [this] rule to anti-SLAPP motions brought as motions to
27   dismiss”) (citing, inter alia, Sarver v. Chartier, 813 F.3d 891, 900 (9th Cir. 2016)). The
28   California Supreme Court has interpreted the statute to “permit an anti-SLAPP motion

                                                   7
                                                                                19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3038 Page 8 of 13



 1   against an amended complaint if it could not have been brought earlier, but to prohibit
 2   belated motions that could have been brought earlier (subject to the trial court’s discretion
 3   to permit a late motion).” Newport Harbor Ventures, LLC v. Morris Cerullo World
 4   Evangelism, 4 Cal. 5th 637, 645 (2018).
 5         Here, Leo Wilson’s alleged statements were not attributed to Metro in the original
 6   Complaint; instead, Wilson originally was alleged to represent the City. (See ECF No. 1
 7   ¶¶ 20, 93.) The First Amended Complaint, filed on January 26, 2020, is the first pleading
 8   that attributes Wilson’s statements to Metro. (See ECF No. 61 at ¶¶ 100–01.) On
 9   March 24, 2020, less than sixty days after the filing of the First Amended Complaint, Metro
10   and Plaintiff filed a joint motion (which was subsequently granted), agreeing to extend the
11   time for Metro “to file an anti-SLAPP as to the FAC.” (ECF No. 70 at 5; see also ECF No.
12   71 at 3–4 (Order granting the joint motion).) Prior to the agreed deadline to file an anti-
13   SLAPP motion as to the First Amended Complaint, Plaintiff moved for leave to file the
14   Second Amended Complaint, which was ultimately granted. (ECF Nos. 78, 86.) Metro
15   filed the Motion on February 16, 2021, within sixty days of the December 18, 2020 filing
16   date of the Second Amended Complaint. (ECF Nos. 89, 104.) Under these circumstances,
17   the Court finds Metro’s anti-SLAPP motion to be timely.
18         Plaintiff’s third contention—that “Metro fails to establish that the negligence claim
19   arises from Metro’s protected activity” (ECF No. 124 at 12; see also id. at 12–14)—is more
20   persuasive. At the first step of the anti-SLAPP inquiry, “a defendant must make an initial
21   prima facie showing that the plaintiff’s suit arises from an act in furtherance of the
22   defendant’s rights of petition or free speech.” Vess, 317 F.3d at 1110 (quotation omitted).
23   “A claim arises from protected activity when that activity underlies or forms the basis for
24   the claim.” Park v. Bd. of Trs. of Cal. State Univ., 2 Cal. 5th 1057, 1062 (2017) (citations
25   omitted). “Critically, the defendant’s act underlying the plaintiff’s cause of action must
26   itself have been an act in furtherance of the right of petition or free speech.
27         In Park, the California Supreme Court distinguished between cases in which
28   protected activity “might supply evidence” of the claim and cases in which the “specific

                                                    8
                                                                                 19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3039 Page 9 of 13



 1   elements of the . . . claims depended upon the defendant’s protected activity.” Id. at 1064.
 2   Only in the latter cases is the “arising from” requirement satisfied. See id. The California
 3   Supreme Court explained:
 4         [T]o read the ‘arising from’ requirement differently, as applying to speech
           leading to an action or evidencing an illicit motive, would, for a range of
 5
           publicly beneficial claims, have significant impacts the Legislature likely
 6         never intended. Government decisions are frequently arrived at after
           discussion and a vote at a public meeting. Failing to distinguish between the
 7
           challenged decisions and the speech that leads to them or thereafter expresses
 8         them would chill the resort to legitimate judicial oversight over potential
           abuses of legislative and administrative power.
 9
10   Id. at 1067 (quotations omitted).
11         The distinction made in Park is critical in this case. The sole claim against Metro is
12   negligence. The injuries claimed in the negligence cause of action were allegedly caused
13   by the property boundary dispute, the creation and design of the AIDS memorial, the
14   threats to Plaintiff and trespass on Plaintiff’s property, and the maintenance and supervision
15   (or lack thereof) of Olive Street Park and the surrounding canyon and property. (See ECF
16   No. 89 ¶¶ 210–27.) While Wilson’s two alleged statements attributed to Metro may
17   constitute evidence in support of the negligence claim, neither of the statements supply any
18   element of the negligence cause of action. See Shahbazian v. City of Rancho Palos Verdes,
19   17 Cal. App. 5th 823, 835 (2017) (“[T]he elements of the [plaintiffs]’ causes of action—
20   negligence, inverse condemnation, and selective enforcement—do not require the
21   [plaintiffs] to prove the City made any statement or writing or otherwise took action to
22   further the City’s exercise of its constitutional rights to free speech and to petition.”); see
23   also OneLegacy v. City of Monterey Park, No. 19CV4911-ABJ, 2019 WL 6729723, at *3
24   (C.D. Cal. Aug. 21, 2019) (“[T]he elements of Plaintiff’s [negligence] claim are based on
25   Defendants’ underlying conduct. As such, the anti-SLAPP analysis against Plaintiff’s
26   negligence claim does not proceed to step two.”). Accordingly, Metro has failed to satisfy
27   its burden at step one of the anti-SLAPP inquiry of “showing that the challenged cause of
28   action is one arising from protected activity.” Barry, 2 Cal. 5th at 321.

                                                    9
                                                                                 19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3040 Page 10 of 13



 1         Although the Court has found that Metro failed to satisfy the first step of the anti-
 2   SLAPP inquiry, the Court does not find that Metro’s anti-SLAPP motion was frivolous or
 3   solely intended to cause unnecessary delay. Therefore, Plaintiff’s request for attorney’s
 4   fees, (see ECF No. 124 at 16), is denied. Cf. Cal. Civ. Proc. Code § 425.16(c)(1) (“If the
 5   court finds that a special motion to strike is frivolous or is solely intended to cause
 6   unnecessary delay, the court shall award costs and reasonable attorney’s fees to a plaintiff
 7   prevailing on the motion . . . .”). Accordingly, the Court DENIES the Motion to the extent
 8   it seeks dismissal and attorney’s fees pursuant to California’s anti-SLAPP statute and
 9   DENIES Plaintiff’s request for attorney’s fees.
10                    MOTION FOR JUDGMENT ON THE PLEADINGS
11         In the Motion, Metro alternatively asserts a motion for judgment on the pleadings
12   pursuant to Federal Rule of Civil Procedure 12(c). (ECF No. 104 at 1, 6, 8–9, 14–15.) In
13   her opposition, Plaintiff fails to address this alternative basis for the Motion. (See generally
14   ECF No. 124.) Despite Plaintiff’s failure to address this basis for the Motion, the Court
15   will address the merits of Metro’s Rule 12(c) arguments. Cf. S.D. Cal. Civ. L.R. 7.1(c)(5)
16   (permitting the Court to summarily rule on an unopposed motion).
17         A party may file a motion for judgment on the pleadings after that party files an
18   answer. Fed. R. Civ. P. 12(c). A motion for judgment on the pleadings pursuant to Rule
19   12(c) is functionally identical to a Rule 12(b)(6) motion and “the same standard of review
20   applies to motions brought under either rule.” Gregg v. Haw. Dep’t of Pub. Safety, 870
21   F.3d 883, 887 (9th Cir. 2017) (quotation omitted). The Court must accept all factual
22   allegations as true, draw reasonable inferences in favor of the non-moving party, and decide
23   whether the allegations “plausibly suggest an entitlement to relief.” Id. (quoting Ashcroft
24   v. Iqbal, 556 U.S. 662, 681 (2009)). Under this standard, “[a] pleading that offers ‘labels
25   and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’
26   Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
27   enhancement.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
28   555 & 557 (2007)). While a complaint need not contain detailed factual allegations, it

                                                    10
                                                                                  19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3041 Page 11 of 13



 1   “must contain sufficient factual matter, accepted as true, to state a claim to relief that is
 2   plausible on its face.” Id. A claim is facially plausible when it “allows the court to draw
 3   the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
 4         As discussed above, the sole claim alleged against Metro is negligence. The
 5   elements of a negligence claim under California law are duty, breach, causation, and injury.
 6   See Vasilenko v. Grace Family Church, 3 Cal. 5th 1077, 1083 (2017).
 7         Despite the Second Amended Complaint containing 77 pages of allegations, it
 8   contains only three paragraphs of factual allegations related specifically to Metro. (ECF
 9   No. 89 ¶¶ 115–17.) Metro is alleged to have made a false statement about the size and
10   likely location of the AIDS memorial to the heir of a former landowner and a statement
11   about “pander[ing] to a certain group of people” to a City Councilmember.                    (Id.
12   ¶¶ 116–17.) As discussed above, it is not apparent from the Second Amended Complaint
13   how Metro’s two alleged statements render it liable for the injuries alleged in the
14   negligence cause of action, such as “failing to properly design and maintain drainage
15   systems,” (id. ¶ 210); “fail[ing] to protect against surrounding properties or others dumping
16   into Maple Canyon and allow[ing] Maple Canyon to become a shelter for the homeless,”
17   (id. ¶ 211); “negligently survey[ing] and improperly identif[ying] the Parcel of land deeded
18   to the City in the 1909 Indenture Deed,” (id. ¶ 214); “eliminat[ing] Plaintiff’s access to her
19   property,” (id. ¶ 217); and threatening and “us[ing] their positions of authority to harm,
20   scare, intimidate and silence.” (Id. ¶¶ 223–24.) The Second Amended Complaint contains
21   a conclusory recitation of the four elements of negligence—i.e., “Defendants . . . owed
22   Plaintiff a duty of care of that of a reasonably prudent person, entity, professional or
23   employer,” and Defendants “breached their duties of care,” which “directly and
24   proximately caused . . . Plaintiff damages.” (Id. ¶¶ 228–30.) These allegations, however,
25   are insufficient to state a plausible claim. See Iqbal, 556 U.S. at 678 (“Threadbare recitals
26   of the elements of a cause of action, supported by mere conclusory statements, do not
27   suffice.”); Mahoney v. Sessions, 871 F.3d 873, 877 (9th Cir. 2017) (“Conclusory
28   allegations of law . . . are insufficient to defeat a motion to dismiss.”).

                                                    11
                                                                                   19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3042 Page 12 of 13



 1          The Second Amended Complaint also alleges that Metro “engaged in or directed the
 2   acts complained from against [Plaintiff] and the Historic Subject Property under color of
 3   City policy, custom, or pattern.” (ECF No. 89 ¶ 23.) The allegation of a “City policy,
 4   custom, or pattern” appears to be a reference to the legal standard for holding a municipality
 5   liable pursuant to 42 U.S.C. § 1983. See Dougherty v. City of Covina, 654 F.3d 892, 900
 6   (9th Cir. 2011) (“A government entity may not be held liable under 42 U.S.C. § 1983,
 7   unless a policy, practice, or custom of the entity can be shown to be a moving force behind
 8   a violation of constitutional rights.” (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
 9   694 (1978))). While it is possible for Monell liability to extend to a private entity such as
10   Metro, see Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012), Metro is not
11   named as a Defendant in the Second Amended Complaint’s § 1983 causes of action. (See
12   ECF No. 89 at 47–48.) In any event, the Second Amended Complaint fails to allege the
13   facts necessary to state such a claim against Metro. See Tsao, 698 F.3d at 1139–42
14   (discussing the standards for holding that a private entity acts under color of state law).
15          In short, the Second Amended Complaint contains insufficient factual allegations to
16   state a plausible claim against Metro. See Iqbal, 556 U.S. at 678. In Plaintiff’s declaration
17   attached to the opposition to the Motion and at oral argument, Plaintiff made additional
18   factual assertions that were not included in the Second Amended Complaint. (See, e.g.,
19   ECF No. 124-1 ¶¶ 10–16.) However, “when the legal sufficiency of a complaint’s
20   allegations is tested by a motion under Rule 12(b)(6), review is limited to the complaint.”
21   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (quotation omitted). Based
22   upon review of the Second Amended Complaint alone,3 the Court GRANTS the Motion
23   to the extent it seeks judgment on the pleadings.
24          As for leave to Amend, Federal Rule of Civil Procedure 15 instructs courts to “freely
25   give leave when justice so requires” and that rule is “to be applied with extreme liberality.”
26
27
     3
28     The Court offers no view as to the legal sufficiency of the factual assertions made in Plaintiff’s
     declaration and at oral argument.

                                                      12
                                                                                     19-CV-368 TWR (DEB)
 Case 3:19-cv-00368-TWR-DEB Document 137 Filed 09/16/21 PageID.3043 Page 13 of 13



 1   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003). Nevertheless,
 2   leave to amend need not be granted where the amendment: (1) prejudices the opposing
 3   party; (2) is sought in bad faith; (3) produces an undue delay in litigation; or (4) is futile.
 4   See Amerisource Bergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006). In
 5   her opposition to the Motion, Plaintiff does not address Rule 15 or otherwise request leave
 6   to amend. If Plaintiff wishes to reassert her claim against Metro, Plaintiff may file a motion
 7   for leave to amend, accompanied by a proposed third amended complaint addressing the
 8   deficiencies identified in this Order. Alternatively, Plaintiff may proceed on her claims
 9   alleged in the Second Amended Complaint against the four remaining Defendants—
10   William D. Norquist, Eileen J. Norquist, Kevin L. Faulconer, and Todd Gloria.4
11                                            CONCLUSION
12          For the reasons discussed above, the Court GRANTS the Motion to the extent it
13   seeks judgment on the pleadings and DENIES the Motion to the extent it seeks relief
14   pursuant to the California’s anti-SLAPP statute. (ECF No. 104.) The Court DENIES
15   Metro’s and Plaintiff’s respective requests for attorney’s fees. The Court DISMISSES
16   WITHOUT PREJUDICE Plaintiff’s claim against Metro in the SAC. No later than
17   twenty-one (21) days from the date this Order is filed, Plaintiff MAY FILE a motion for
18   leave to amend, accompanied by a proposed third amended complaint.
19          IT IS SO ORDERED.
20
21   Dated: September 16, 2021
22
23
24
25
26
     4
       The Court offers no view as to the legal sufficiency of the Second Amended Complaint’s claims against
27   the four remaining Defendants, although the Court notes that Plaintiff has been ordered to show cause
28   why this action should not be dismissed as to Defendants Kevin L. Faulconer and Todd Gloria for failure
     to effect service and for want of prosecution. (See ECF No. 136.)

                                                       13
                                                                                       19-CV-368 TWR (DEB)
